779 N.W.2d 819 (2010)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Bruce Allen WILLIAMS, Defendant-Appellant.
Docket No. 139745. COA No. 293499.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the August 28, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G).
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).